The Honorable Lonnie P. Clark State Representative P.O. Box 406 Berryville, Arkansas  72616
Dear Representative Clark:
This is in response to your request for an opinion on the City of Little Rock's recent requirements for seat belts within the city limits of Little Rock.  The following questions have been asked in this regard:
1.   Can a City actually uphold this action?
    2. Does insurance company liability change if a person is ticketed for not wearing a seat belt and has an accident claim in the City of Little Rock?
It must be noted in response to your first question that the validity of the Little Rock ordinance was recently affirmed by the Traffic Division of the Little Rock Municipal Court, and that this ruling has been appealed to and is currently pending in the Pulaski County Circuit Court.  This set of circumstances prevents us from responding to this question.   The long-standing policy of this office dictates that an opinion not be rendered on matters that are the subject to litigation in progress.  Any attempt to address the validity of the seat belt ordinance would, in this instance, violate this policy.
It may be concluded in response to your second question that insurance company liability will be a matter of contract.  The city ordinance does not address this matter, nor are we aware of any other general authority for the proposition that the company liability will change based upon violation of the ordinance.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:ble